PER CURIAM
Defendant seeks a modification of the sentence he received for two convictions of first degree sexual abuse, ORS 163.425, which arose out of the same transaction. He contends that the trial court should not have imposed a separate sentence for each offense, because the two offenses should have been merged for sentencing purposes. The state concedes that, given the facts of this case, the imposition of two sentences was improper under State v. Garcia, 288 Or 413, 605 P2d 671 (1980). Accordingly, we modify defendant’s sentence to a single five-year term with a two and one-half-year mandatory minimum.
Sentence modified; judgment affirmed as modified.